(Atlanta,Injunction — Practice in Supreme Court.* — Where an injunction was refused by the Chancellor, and the case, by writ of error, was carried to the Supreme Court and the judgment reversed, and defendants then moved before the Chancellor to dissolve the injunction, which motion was overruled, such decision cannot be carried by bill of exceptions to the Supreme Court, within ten days, under the Act of October 28th, 18^0. (R.)Injunction. Practice in the Supreme Court. Before the Supreme Court. January Term, 1873.*Upon the statement by the Chief Justice that it was the unanimous opinion of the Court that the motion should be sustained, counsel for plaintiffs in error withdrew the record.Bill of Exceptions — Certification—Waiver—Jurisdiction.—“A ‘fast’ bill of exceptions to the refusal of an injunction must be certified within twenty days from the rendition of the decision. If not so certified, the defect cannot be cured by certificate of the chancellor that he was absent from home until the day of the signing, nor can' a waiver give this court jurisdiction to try the case.” Sewell v. Edmonston, 66 Ga. 354, citing principal case; Ency. Dig. Ga. Rep., vol. 5, p. 395.injunction — Practice in Supreme Court. — To the ruling that a writ of error on the denial of a motion to dissolve an injunction cannot be heard in the supreme court in the speedy manner provided by the act of Oct. 28, 1870, the principal case is cited in Smith v. Willis, 107 Ga. 793, 33 S. E. Rep. 667; Kaufman v. Ferst, 55 Ga. 353; Smith v. Willis, 105 Ga. 840, 32 S. E. Rep. 92.